DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on March 3, 2021 in which claims 1-5 and 7-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	EVALUATION RESULT DISPLAY METHOD, EVALUATION RESULT DISPLAY APPARATUS, AND NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM STORING EVALUATION RESULT DISPLAY PROGRAM.  The closest prior arts Galvin; Brian (US 2008/0313247), Anthony Antony K Akobeng,  "Understanding diagnostic tests 3: receiver operating characteristic curves", and O’Hanlon (US 20110173068)either singularly or in combination, fail to anticipate or render obvious the recited features “…acquiring a plurality of records which are a collection of records each of which includes a value of the probability that each of a plurality of users of a network browses an advertisement a, and a value indicating whether each user actually browsed the advertisement, wherein the value indicating whether each user actually browsed the advertisement is a first value for a user actually browsing the advertisement, and is a second value for a user who did not actually browse the advertisement; storing the acquired plurality of records in a memory; reading out the acquired plurality of records from the memory, sorting the plurality of records in a sorted order based on the probability values, and storing the sorted plurality of records in the memory; selecting a number of the plurality of sorted and stored plurality of records; identifying from the acquired plurality of records only the number of the selected records, and a number of the selected plurality of sorted and stored plurality of records in which users actually browsed the advertisement based on the stored value indicating whether each user actually browsed the advertisement refraining from displaying generating and refraining from storing a number of the selected plurality of sorted and stored plurality of records in which the users did not browse the advertisement, based on the stored value indicating whether each user actually browsed the advertisement; storing the identified number of selected records and the identified number of the selected records in which users actually browsed the advertisement in association with each other; outputting the stored and associated identified number of selected records and identified number of the selected records in which users actually browsed the advertisement, and controlling a display panel with a processor according to the outputted stored and associated identified number of selected records and identified number of the selected records in which users actually browsed the advertisement to display on the display panel an x-y graph displaying the identified number of the selected records in which users actually browsed the advertisement along the vertical axis of the graph, and displaying the identified number of selected records along the horizontal axis of the graph, in a coordinate system to display the graph” Specifically the acquiring a plurality of records which are a collection of records each of which includes a value of the probability that each of a plurality of users of a network browse an advertisement, and a value indicating whether each user actually browsed the advertisement, wherein the value indicating whether each user actually browsed the advertisement is a first value for a user actually browsing the advertisement, and is a second value for a user who did not actually browse the advertisement, the values storing the acquired plurality of records in a memory, sorting the plurality of records in a sorted order based on the probability values, the probability indicting every time the users either browsed or not browse the advertisement to create a stored value that would output and association of the selected records, and provide a display and control of the results in a provided graph.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-5 and 7-20 allowable.
After further review of results of the searches conducted over the past, the claims .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Chen et al (US 2011/0302031) relates to CLICK MODELING FOR URL PLACEMENTS IN QUERY RESPONSE PAGES, More specifically, the GCM is built upon a Bayesian network wherein an Expectation Propagation method is used to perform approximate Bayesian inference based on an "outer model" of prior Gaussian distributions of attributes across all recorded query sessions (or a relevant subset of prior recorded query sessions) in combination with an "inner model" based on session-specific attributes. The GCM model assumes that users browse URLs from top to bottom, and defines transition probabilities between URLs based on a list of attribute values, including traditional attributes such as "position" and "relevance" in addition to a set of newly considered attributes.

Piwowarski et al (US 2009/0094196) relates to System and Method for Creating and Applying Predictive User Click Models to Predict a Target Page Associated with a Search Query, specifically to predicting a target page after a query with a search are disclosed depending on the number of sessions the users builds in a webpage.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANGELICA RUIZ/           Primary Examiner, Art Unit 2158